DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 01/31/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 4, 6 and the 35 USC 103 rejection of claim 3 have been withdrawn. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, a holder that holds the sensor device and of which a surface is maintained at a reference potential; and a case that houses the holder within the case, wherein the case includes a mounting surface that comes in contact with a mounting object, the mounting surface is provided with a communication portion that causes an inside and an outside of the case to communicate with each other, and the holder includes a protrusion that protrudes from the inside of the case to the outside of the case via the communication portion and comes in contact with the mounting object.
Claims 2-6 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

US PUB 2017/0110504 discloses an integrated piezoelectric micromechanical 
ultrasonic transducer pixel and array.
US PUB 2015/0381848 discloses an image sensor unit and method for manufacturing 
image sensor unit.
US PUB 2015/0119717 discloses an ultrasonic device, ultrasonic probe head, 
ultrasonic probe, electronic apparatus, and ultrasonic imaging apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858